Case 1:16-cv-01223-RM-NYW Document 260 Filed 03/05/21 USDC Colorado Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                                   Judge Raymond P. Moore

  Civil Action No. 16-cv-01223-RM-NYW

  THOMAS R. ANTHONY,

         Plaintiff,

  vs.

  CITY AND COUNTY OF DENVER; and
  ANTHONY SANDOVAL,

        Defendants.
  ______________________________________________________________________________

                                     ORDER
  ______________________________________________________________________________

         This matter is before the Court on the following matters: (1) Plaintiff’s “Request for

  Ruling on Motion to File RSASC” (the “Motion for Order”) (ECF No. 234); and (2) Plaintiff’s

  “Motion for Extension to File Cross-Motions for Partial Summary Judgment, and Request to

  Upload Exhibits” (the “Motion for Extension”) (ECF No. 235). Defendants filed responses but

  Plaintiff filed no replies. Upon consideration of the motions, and being otherwise fully advised,

  the Court finds and orders as follows:

         The Motion for Order. In this motion, Plaintiff contends that the Court’s Order vacating

  the final judgment in this case somehow vacated the Court’s prior order adopting the

  recommendation denying Plaintiff leave to amend/supplement his complaint, The Court’s Order

  did not. (See ECF No. 173.) Moreover, the Court will not revisit the issue again, as it has already

  done so and found Plaintiff may not amend/supplement. (See ECF No. 173, p. 4-5.) Accordingly,

  this motion is denied.
Case 1:16-cv-01223-RM-NYW Document 260 Filed 03/05/21 USDC Colorado Page 2 of 3




         The Motion for Extension. Here, Plaintiff requests a 30-day extension of time to file any

  cross-motion for summary judgment – calculated from the date in which his exhibits previously

  submitted conventionally to the court are uploaded into PACER for public access. In order to be

  granted an extension of time, Plaintiff must show “good cause.” See Fed. R. Civ. P. 6(b).

         To start, it is unclear to the Court why Plaintiff would require the court’s copy of exhibits

  he submitted. In other words, why he does not have a copy of his own exhibits.

         Next, the fact that Plaintiff’s materials submitted to the court were not uploaded in the

  court’s electronic case filing (“ECF”) system does not render those materials inaccessible to the

  public. The public was able to review those documents at the Clerk’s office. The Court

  recognizes, however, that, due to the COVID-19 pandemic, there are currently certain limitations

  on the public’s access to the Clerk’s office. Regardless, those materials have now been uploaded

  into the ECF system and available electronically. (See ECF No. 67.)

         Third, Plaintiff fails identify what he needs from those materials or how they support any

  anticipated motion for summary judgment. Nor does Plaintiff contend that the only place in

  which such materials may be found is at the court.

         Finally, what remains of Plaintiff’s case is limited and Plaintiff has already responded to

  Defendants’ motion for summary judgment. Thus, on this record, the Court finds insufficient

  cause for a 30-day extension. Nonetheless, because of the limitations on in-person access to the

  documents, the Court will grant Plaintiff a two-week extension from today in which to file his

  motion for summary judgment.

         Conclusion. Based on the foregoing, the Court ORDERS as follows:

         (1) That Plaintiff’s “Request for Ruling on Motion to File RSASC” (ECF No. 234) is

             DENIED; and



                                                   2
Case 1:16-cv-01223-RM-NYW Document 260 Filed 03/05/21 USDC Colorado Page 3 of 3




        (2) That Plaintiff’s “Motion for Extension to File Cross-Motions for Partial Summary

           Judgment, and Request to Upload Exhibits” (ECF No. 235) is GRANTED IN PART

           in that the documents have been made available electronically and the deadline for

           Plaintiff to file his motion for summary judgment is extended to March 19, 2021.

        DATED this 5th day of March, 2021.

                                                    BY THE COURT:



                                                    ____________________________________
                                                    RAYMOND P. MOORE
                                                    United States District Judge




                                               3
